DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al.
Hayes et al. teaches the lipase-catalyzed synthesis of estolides, and indicates that the estolides can be used in lubricants, plasticizers, cosmetics, and the like. Document 1 explicitly indicates that a monoestolide, which is a dimer of lesquerolic acid, is produced from a lipid derived from Candida rugosa or the like. See abstract, Introduction and table 2.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes.
.
Claim(s) 1-3 & 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todea et al.
Todea et al. teaches selectivity of lipases for estolide synthesis, and indicates that estolides are synthesized from 12-hydroxy-9-cis-octadecenoic acid, 12-hydroxyoctadecanoic acid and 16-hydroxypalmitic acid using the lipase derived from the Candida genus, and that dimeric to tetrameric estolides are obtained. See abstract, Introduction, fig. 1 and table 1.
Claim(s) 1-3 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin-Arjol et al.
Martin-Arjol et al. teaches that monoestolide are synthesized from 10-hydroxy-8-octadecenoic acid or 7, 10-dihydroxy-8-octadecenoic acid using the lipase derived from the Candida genus. In addition, Martin-Arjol et al.  teaches that due to the properties thereof, the estolides can be used in technical fields such as biodegradable lubricants and cosmetics. See Abstract, Introduction, fig. 3 and fig. 4.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 64-16591 (hereafter JP’591) or JP 5-304966 (hereafter JP’966).
JP’966 teaches subjecting castor oil fatty acid to an estolide production reaction in the presence of a lipase derived from Candida indracea, or the like, and indicates that 
JP’591 teaches a method for producing an estolide from ricinoleic acid using the lipase derived from Candida rugosa, and indicates that the estolide is a linear ester obtained by dehydrating condensation from hydroxyl groups and carboxyl groups between two molecules of an oxyfatty acid, and is a useful substance having applications in an extremely large number of industries.  See claims, paragraph [0002].
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12 & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/151115 (hereafter WO'115).
WO’115 teaches producing 10-hydroxystearic acid from oleic acid using oleate hydratase and then producing a monoestolide using a lipase derived from C. rugosa.  See claims, examples, fig. 4, and 5.
Allowable Subject Matter
Claims 9-11, 13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622